TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
Jennifer Lackey, ) Docket Number: 2018-06-2392
Employee, )
)
Vv. ) State File Number: 78037-2017
)
Marriott International, )
Self-insured employer. ) Judge Kenneth M. Switzer
)

 

EXPEDITED HEARING ORDER

 

Jennifer Lackey tripped and fell at her former workplace, the Opryland Hotel, a
Marriott property. Marriott accepted her claim and provided treatment for all injuries but
later denied treatment for her claimed breast injury.!_ Ms. Lackey seeks an order that
Marriott provide treatment for her breast. The Court held an expedited hearing on August
26, 2020. For the reasons below, the Court must find that the work injury did not cause
Ms. Lackey’s present breast condition and denies her request.

Claim History

On January 20, 2017, Ms. Lackey was setting up an outdoor bar. As she briskly
walked up a ramp, she tripped on a crack in the tile and was “thrown forward.” She hit her
face and the entire left side of her body from the knee up. Seeing Ms. Lackey bloodied,
upset, confused, and embarrassed by the fall, Marriott instructed her to go to the emergency
room by cab.

A few days later, Ms. Lackey saw a nurse practitioner at an occupational clinic, who
noted that Ms. Lackey underwent a double mastectomy and breast reconstruction in 2016
because testing had revealed the presence of the BRCA gene. The nurse practitioner

 

' According to the dispute certification notice, Ms. Lackey also alleged injury to her head, teeth, upper lip
and left knee.
observed that her left implant was “slightly asymmetrical.” At a January 25, 2017 visit
with a physician at the same clinic, he noted “tilting” and “dimpling” of her left breast, but
he did not offer an opinion of whether its condition related to the work accident. The
physician referred her to a plastic surgeon.

Marriott offered a panel of physicians, and Ms. Lackey chose Dr. Stephen Davis,
the surgeon who performed the breast reconstruction a few months earlier. She saw him
in February 2017. Dr. Davis wrote, “Physical examination today reveals the implants are
sitting in a good location. ... [T]he irregularities of the breasts . . . were present before as
a result of the previous surgeries and issues that she had.” He released her from treatment
but said she could return as needed. After a second fall at work, and approximately one
year later, Ms. Lackey returned to Dr. Davis, who observed irregularities and ordered an
MRI?

After reviewing the MRI report, which revealed intact implants and no problems
with the capsules, Dr. Davis noted, “She believes the implant shifted medially towards
[her] sternum.” He concluded, “I cannot be 100% sure, or comfortable, with the fact that
falling caused all of this to occur.” Dr. Davis thought surgically repairing the breast would
be “quite extensive” and wrote, “I can’t promise her the long-term benefit associated [with]
that and believe that it may be more problematic for her.”

Marriott followed up with a letter asking: “Can you state within a reasonable degree
of medical certainty whether the implant shift and thinning around the implant that could
require surgery . . . primarily arose out of (i.e., more than 50%) her alleged injury on
January 20, 2017 at Gaylord Opryland?” Dr. Davis responded “no.”

Ms. Lackey later moved to North Carolina and saw an unauthorized physician,
plastic surgeon Dr. Malcolm Marks. Before attending the appointment, Ms. Lackey
obtained copies of her treatment records from Dr. Davis, which she presented to Dr. Marks.
In his June 19, 2020 records, Dr. Marks assessed a “very distorted implant left first noted
after fall which amongst report of other injuries bruised her left chest wall[.] Left breast
distortion may be related to fall on breast with either partial capsulectomy and herniation
implant in areas or resolved hematoma with distortion.”

Findings of Fact and Conclusions of Law

To prevail, Ms. Lackey must show that her current breast condition arose primarily
out of her employment. Specifically, she must show “to a reasonable degree of medical
certainty, that the employment contributed more than fifty percent in causing the injury.”
Tenn. Code Ann. § 50-6-102(14) (2019). Since this is an expedited hearing, she must
present sufficient evidence that she is likely to prevail at a hearing on the merits. McCord

 

> Ms. Lackey fell at work again several months later, injuring her low back. The parties settled that claim.

2
v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Mar. 27, 2015).

The bulk of Ms. Lackey’s evidence was her own testimony, which the Court found
very compelling and extremely credible. She described herself as “shy” but was
nonetheless able to recount the details of her injury and treatment of an intimate body part.
She never wavered, despite lengthy and contentious cross-examination. The Court finds
that Ms. Lackey fell on her left side and struck her chest and left breast during the fall,
among other body parts.

However, along with her testimony, the Court must also consider the medical
evidence. Ms. Lackey said that the link between her accident and the distorted implant is
“obvious.” Longstanding Tennessee case law, which this Court must apply, states that
“except in the most obvious, simple and routine cases, the employee must establish by
expert medical evidence the causal relationship between the claimed injury and the
employment activity.” Orman yv. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn.
1991)). The very fact that two skilled plastic surgeons disagreed on the cause of her current
breast condition confirms that this is not an obvious case.

A trial court generally has the discretion to choose which expert to accredit when there
is a conflict of expert opinions. Kellerman vy. Food Lion, Inc., 929 S.W.2d 333, 335 (Tenn.
1996). In this case and on the current record, the Court must accept Dr. Davis’s opinion over
Dr. Marks’s.

Dr. Davis performed Ms. Lackey’s most recent surgery and wrote just a few weeks
after the fall that the implants were “sitting in a good location,” and any “irregularities”
were from “the previous surgeries and issues[.]” Over a year later, he concluded after
diagnostic testing that he could not be “100% sure, or comfortable, with the fact that falling
caused all of this to occur.” Marriott then asked about causation using language that tracks
the statutory definition. Dr. Davis responded that he was unable to give an opinion that
her breast condition arose primarily out of her employment. Dr. Davis saw Ms. Lackey
three times regarding the alleged work injury and had the benefit of knowing her condition
both before and after her fall. His opinion is presumed correct. See Tenn. Code Ann. §
50-6-102(14)(E).

The presumption is rebuttable, but Dr. Marks’s opinion thus far fails to do so. He
saw Ms. Lackey only once and performed no testing. More importantly, he wrote that her
breast distortion “may be related” to the fall. This language, and his entire report, fall short
of what the statute requires—that an employee show “to a reasonable degree of medical
certainty, that the employment contributed more than fifty percent in causing the injury.”
Moreover, although Ms. Lackey gave him copies of Dr. Davis’s records, Dr. Marks’s
records are silent as to whether he considered them. The statute also requires that a
physician consider all potential causes, and it does not appear Dr. Marks did so. Tenn.

3
Code Ann. § 50-6-102(14)(D). Thus, his opinion does not rebut the presumption of
correctness attached to Dr. Davis’s opinion, and on this record Ms. Lackey is unlikely to
prevail at a hearing on the merits.’

IT IS, THEREFORE, ORDERED as follows:
1. Ms. Lackey’s request for additional treatment for her breast is denied.

2. This case is set for a status hearing on October 9 at 9:00 a.m. Central Time. The
parties must call 615-532-9552 or toll-free at 866-943-0025 to participate. Failure
to call might result in a determination of issues without your participation.

ENTERED August 31, 2020.

Kenneth Wh. Sweet zur

JUDGE KENNETH M. SWITZER
Court of Workers’ Compensation Claims

 

 

* Marriott cross-examined Ms. Lackey about a notation in Dr. Marks’s records that she fell “one year ago,”
which Ms. Lackey characterized as his error. This error is irrelevant and had no impact on the Court’s
analysis. The Court likewise rejects Marriott’s argument that, because the emergency room records do not
diagnose a chest injury, Ms. Lackey did not hurt her left breast in the fall. She credibly testified that her
chest and left breast suffered from the impact of her fall.

4
APPENDIX

Exhibits:

1. Affidavit of Jennifer Lackey
Notice of Denial
Affidavit of Christina Cannon
Dr. Marks’s medical records
Employer’s medical records
Photographs of Ms. Lackey’s workplace and facial and forearm injuries

AWE WY

Technical Record:

Petition for Benefit Determination

Dispute Certification Notice and Marriott’s additional issues
Show-Cause Order

Request for Expedited Hearing

Order on Show Cause Hearing

Employer’s Expedited Hearing Position Statement, March 12, 2020
Order Continuing Expedited Hearing

Order Setting Status Conference, April 23, 2020

Order Setting Status Conference, April 27, 2020

10. Order Setting Expedited Hearing

11. Employer’s Expedited Hearing Position Statement, August 12, 2020

OC APNNMPWNE

CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on August
31, 2020.

 

 

 

 

 

 

 

 

 

 

Name Certified | Regular | Via Service sent to:
Mail Mail Email
Jennifer Lackey, self- x Jlack.72@comcast.net
represented employee
Travis Ledgerwood, x tledgerwood@morganakins.com
employer’s attorney plunny @morganakins.com
| /
7 M/A x ft NUM

 

Penny ‘Shruny, Clerk of Court
Court of WoiKers’ Compensation Claims
WC.CourtClerk@tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
we.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

D Expedited Hearing Order filed on UO) Motion Order filed on

O Compensation Order filed on 0 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): ['Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:
Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of !nj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer |~ Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082